Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections and Claim Comments
Claim 1 is objected to because of the following informalities: “gaseous precursor” should be “a gaseous precursor”.  Appropriate correction is required.

The Examiner notes that claim 4 recites “selected from:” should be “selected from the group consisting of:” to better indicate that the elements listed are alternatives in a Markush group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 2, there is a lack of antecedent basis for the limitation “step of exposing the deposited…”. While the limitation appears to attempt to reference back to the function of “to expose the deposited metal layer to the oxidizer” of claim 1, “the step of exposing” is not necessarily the same step as “flowing oxidizer into the deposition chamber” and may reference an unrecited step. The Examiner suggests that claim 1, claim 2 or both be amended to better map the conditions recited in wherein clauses to the step actively declared in the method (e.g. claim 1: “flowing oxidizer”…| claim 2: “… wherein the step of flowing oxidizer allows the oxidizer to react with the carbon contaminants in the deposited metal layer…”; or claim 1: “exposing the deposited metal layer to an oxidizer by flowing the oxidizer into the deposition chamber” ).
Regarding claim 5, the claim recites that the precursor is “selected from bis(ethylbenzene) molybdenum and bis(ethylbenzene) tungsten”. As a first matter, there is a lack of antecedent basis for “the precursor”. Furthermore, as written, it is unclear whether the recited species are required in the alternative or if both are required, especially in view of a lack of an expressly-recited step of selecting a precursor in 
Regarding claim 6, similar to claim 2 there is a lack of antecedent basis for the term “during depositing of the metal”. The deficiency is similar to that of claim 2, mutis mutandis.
Regarding claims 7 – 9, the claim recites that the method “is a pulsed chemical deposition method comprising: ” As written, it is unclear if what is recited in claim 7, overrides the scope of the method incorporated to claim 7 by dependency to claim 1 or describes a sub-process within the scope of the method incorporated.  Likewise it becomes unclear if the steps declared in claim 7 are part of what is considered a pulsed chemical vapor deposition method, additional steps to the method with the recitation “is a pulsed chemical vapor deposition method” itself being a step of the overall claimed method, and/or if the steps recited in claim 7 override the steps incorporated by dependency to claim 1.  The formatting of claim 7 appears to be akin to a preamble of an independent method claim. Accordingly, the subject matter of claim 7 is not commensurate in scope with the scope of parent claim 1. For the purposes of art rejections, the Examiner will interpret the claims where the method’s requirement of being a pulsed chemical vapor deposition method to be satisfied by recitation of the subsequently recited steps, as though claim 7 is an independent claim requiring the shared elements between claim 7 and claim 1, and where claim 7 requires the method as a whole to be a pulsed chemical vapor deposition method.
mutis mutandis.
Dependent claims are rejected on the basis of their parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 – 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the indefiniteness of the claims above, the subject matter of claims 7 – 14 can include methods of depositing by pulsed chemical vapor deposition/ atomic layer deposition that do not necessarily require forming a final metal film, thus failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al. US 20090291549 (hereafter “Yamasaki”).
Regarding claims 1 – 4, Yamasaki is directed to a method of making metal films, e.g. tungsten films, onto a semiconductor substrate (Abstract; [0015]). Yamasaki discloses that the metal film may be made by a chemical vapor deposition (CVD) process that includes a step of introducing a film forming source material containing a metal compound containing at least a metal and carbon, e.g. W(CO)6 [meeting claim 4] into a processing chamber (Abstract; [0004], [0018], [0047], [0057]). The source material reacts in the processing chamber to form a metal film, e.g. tungsten metal film or molybdenum metal film onto a substrate ([0018], [0119], [0140]). Afterwards, the substrate may be to an 2 and H2O/O2[oxidizer] in order to remove remnant carbon from the earlier formation step [meeting claims 2 – 3] ([0009], [0012] – [0014]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied to claims 1 – 4 above, and further in view of Meiere US 2009/0202742 A1 (hereafter “Meiere”) and optionally further in view of Hafner et al. US 3,305,386 (hereafter “Hafner”).
Regarding claim 5, Yamasaki discloses that the precursors of the process may be a metal carbonyl such as tungsten hexacarbonyl and molybdenum hexacarbonyl ([0062]). 

Meiere is directed to organometallic precursors that can be used in a chemical vapor deposition or atomic layer deposition process (Abstract; [0006], [0007], [0009]). Meiere discloses that both molybdenum hexacarbonyl and bis (ethyl benzene) molybdenum are known as traditional chemical vapor deposition precursors ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamasaki by substituting molybdenum hexacarbonyl/ tungsten hexacarbonyl with bis(ethylbenzene) molybdenum/ bis(ethyl benzene) tungsten because Meiere teaches that bis(ethylbenzene) molybdenum is a suitable and traditional precursor alternative to molybdenum hexacarbonyl and suggests the same for the tungsten precursor variants.
Optionally and alternatively, Hafner is directed to metal plating processes using  volatile bis (arene) metal compounds in a chamber with a substrate [CVD] (col 1 lines 5 – 21, col 4 lines 39 – 58). Hafner discloses that the bis (arene) metal compounds’ arene group may be benzene or a lower alkyl-substituted benzene and that the metal within the compounds may be inter alia molybdenum and tungsten (col 3 lines 40 – 60, col 4 lines 58 – 75).  Hafner provides as examples bis(toluene) [bis (methyl benzene)]  tungsten and bis(cumene) [bis (isopropyl benzene)] molybdenum. Hafner discloses that the compounds provide a substantially pure (i.e. purer) metal and a more stable volatile organic compound to be expelled, in comparison to metal hexacarbonyls (col 3 lines 69 – 20).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied to claims 1 – 4 above.
Regarding claim 6, Yamasaki discloses that during film formation, the substrate is heated to a temperature that is preferably between 350°C and 650°C, overlapping with the claimed range of substrate temperatures ([0056] – [0057]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied to claims 1 – 4 above, and further in view of in view of Ashigaki et al. US 2008/0119033A1 (hereafter “Ashigaki”) and Kim et al. US 2011/0312148 A1 (hereafter “Kim”).

x species that is removed from the processing system (Abstract; [0010], [0038] – [0039], [0069]).
Yamasaki does not expressly teach the steps of continuously flowing the gaseous precursor and reducing gas co-reactant into the deposition chamber to deposit the metal layer comprising metal and carbon derived from the precursor, and that the oxidizer reacts with the carbon to remove the carbon from the deposited metal layer.
With regards to the continuous flowing of gaseous precursor and reducing gas co-reactant:
Ashigaki is directed to a method for integrating a metal-containing film in a semiconductor device such as a gate stack and a method of depositing in particular a tungsten-containing film, which may specifically contain the metal form (Abstract, [0010]). Ashigaki discloses the a process comprising the steps of: providing a substrate in a process chamber (Claim 1; [0011]); exposing the substrate to a deposition gas containing a tungsten carbonyl precursor [metal and one or more carbon-containing ligands] for form a W [tungsten] film ([0006], [0010] – [0011]);  heat treating the W film while exposing the film to low partial pressures of oxygen-containing gases [oxidizer] such as O2 in order to help remove CO contaminants from the W film [meeting claim 2 and inherently meeting claim 3] ([0006], [0039], [0041] – [0043]). Ashigaki further discloses that a reducing agent such as H2 gas may be employed in the CVD process in order to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yamasaki by continuously providing reducing agents during provision of the tungsten/molybdenum precursor because Ashigaki teaches that reducing agents aid in the deposition of metal-containing films.
With regards to the step of flowing the oxidizer into the deposition chamber using a pulsed flow:
In analogous art, Kim is directed to depositing ruthenium-containing films using precursors such as Ru3(CO)12 and other related carbonyl-liganded precursors (Abstract; [0005], [0020]). Kim discloses that ruthenium films deposited with such precursors contain carbon and that their method is one to remove the carbon from the ruthenium film ([0007]), the method comprising: using a suitable CVD deposition chamber, depositing a first ruthenium-containing layer onto a substrate (Fig. 1; [0018] –[0019]); subsequently exposing the deposited ruthenium-containing layer to an oxygen-containing gas to remove at least some of the carbon present in the ruthenium-containing layer for a certain amount of time [pulse] in the same CVD deposition chamber or a different chamber ([0023] – [0024]); subsequently annealing the ruthenium-containing film in a hydrogen-containing gas for a certain amount of time in the same CVD deposition chamber or a different chamber to remove any oxygen present on the ruthenium-containing film ([0027] – [0028]); and then repeating the previous steps in the same order until a desired film thickness is achieved ([0029]). The 
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ashigaki by delivering the oxidant described in Ashigaki in the same chamber used for depositing the metal-containing film, and to deliver the oxygen in a pulsed manner because Kim suggests that such a modification allows for more tailored control of the characteristics of the deposited film and deposition process, such as the adhesion, resistivity, amount of carbon and/or oxygen present and the deposition rate of the metal film.
Regarding claim 8, Yamasaki discloses that the thickness of a film can be predetermined ([0061]) and discloses embodiments of a tungsten-based film deposited to 7 to 50 nm [70 to 500 Angstroms] ([0037]). Yamasaki also discloses that the metal-based films are part of semiconductor devices such as MOS transistors ([0002], [0006] – [0007]).
Ashigaki discloses that the thickness of the tungsten layer needs to be controlled as it affects variations of thickness of any interface layer deposited below the tungsten layer ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of D0 to deposit a metal-containing film within the claimed thickness as a matter of routine experimentation in order to account for design specifications of a final semiconductor device design, including interfaces between the metal-containing layer and other parts In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki as applied to claims 1 – 4 above, and further in view of Kim and Hendriks et al. US 2008/0317972 A1 (hereafter “Hendriks”).
Regarding claims 10 – 11, within the bounds of indefiniteness of the claims,  Ashigaki discloses that during a reducing gas is present while exposing the metal-based film to an oxidizing agent so as to selectively oxidize carbon present in the metal film into a Cox species that is removed from the processing system (Abstract; [0010], [0038] – [0039], [0069]).
Yamasaki does not expressly teach the recited steps of flowing the gaseous precursor and flowing oxidizer in a manner consistent with atomic layer deposition.
Kim discloses the facts presented above regarding flowing oxidizer in the deposition chamber in a repetition of steps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ashigaki by delivering the oxidant described in Ashigaki in the same chamber used for depositing the metal-containing film, and to deliver the oxygen in a pulsed manner because Kim suggests that such a modification allows for more tailored control of the characteristics of the deposited film 
Hendriks is directed to the deposition of films using both atomic layer deposition (ALD) and pulsed CVD (Abstract). Hendriks discloses that, similar to the manner of the method practiced in Kim, ALD is a process wherein reactant pulses are alternating and sequentially introduced into a reaction chamber in a number of cycles to produce films ([0003]). The reactant pulses provide reactants to a substrate in a self-limiting manner ([0010], [0021]). ALD allows for very fine control of the film composition ([0003]), in contrast to the higher deposition rates that can be offered by a pulsed CVD method and chemistry ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Yamasaki in view of Kim to operate as an atomic layer deposition because Hendriks teaches that in an ALD mode, finer control of the resultant film composition is achieved.
Regarding claims 12 – 14, Yamasaki discloses that the metal-based film may act as a gate electrode in a semiconductor device [partially fabricated integrated circuit] ([0001]) and that the metal film may be deposited onto  a gate insulating film such as a silicon oxide film [dielectric layer] ([0036]; Fig. 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717